Name: Commission Regulation (EEC) No 2449/84 of 24 August 1984 altering the monetary compensatory amounts applicable in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 8. 84 Official Journal of the European Communities No L 230/5 COMMISSION REGULATION (EEC) No 2449/84 of 24 August 1984 altering the monetary compensatory amounts applicable in the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjuctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, led to a new method of calculating monetary compen ­ satory amounts, must be taken into account from 1 September 1984 in calculating the monetary compen ­ satory amounts applicable to products of the wine sector ; whereas, from 1 September 1984, account must also be taken of the new representative rates fixed by Regulation (EEC) No 1223/83 in this sector ; whereas the result of applying the said provisions is to fix compensatory amounts in the wine sector only in respect of the Federal Republic of Germany ; Whereas Article 2 (3) (b) of Regulation (EEC) No 974/71 made it possible for the neutral margin for monetary compensatory amounts for the wine sector to be widened to a maximum of five points ; Whereas it is apparent from examination of the opera ­ tion of the common organization of the market that in the present situation the neutral margin can continue to be set at five points without causing any disturbance to trade ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84, Having regard to Council Regulation (EEC) No 855/84 of 31 March 1984 on the calculation and the disman ­ tlement of the monetary compensatory amounts, applying to certain agricultural products, and in parti ­ cular Article 7 thereof, HAS ADOPTED THIS REGULATION Whereas the monetary compensatory amounts intro ­ duced under Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 900/84 (4), as last amended by Regulation (EEC) No 2435/84(5)); Article 1 For the purpose of calculating the monetary compen ­ satory amounts applicable in the wine sector, the real monetary gaps shall be reduced by a neutral margin of five points.Whereas the 1984/85 wine year begins on 1 September 1984 ; whereas prices in ECU for wine ­ sector products in the said marketing year have been fixed at a level slightly lower than that in the preced ­ ing wine year ; Article 2 1 . Part 6 of Annex I to Regulation (EEC) No 900/84 is hereby replaced by the contents of Annex I to this Regulation . 2. Annex II to Regulation (EEC) No 900/84 is hereby replaced by Annex II to this Regulation. Whereas, under Article 2b of Regulation (EEC) No 974/71 , - the central rate used under the common agri ­ cultural policy has been made subject to a corrective factor of 1,033651 with effect from the 1984/85 marketing year ; whereas this central rate, which has (') OJ No L 106, 12. 5. 1971 , p. 1 . (2) OJ No L 90, 1 . 4. 1984, p . 1 . (3) OJ No L 132, 21 . 5. 1983, p. 33. Article 3 This Regulation shall enter into force on 1 September 1984. (4) OJ No L 92, 2. 4. 1984, p. 2. Is) OJ No L 229, 27. 8 . 1984, p. 1 ; No L 230/6 Official Journal of the European Communities 28 . 8 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 August 1984. s For the Commission Etienne DAVIGNON Vice-President A N N E X . I 'P A R T 6 W IN E M on et ar y co m pe ns at or y am ou nt s A m ou nt s to be ch ar ge d on im po rts an d gr an te d on ex po rts A m ou nt s to be gr an te d on im po rts an d ch ar ge d on ex po rts C C T he ad in g N o D es cr ip tio n G er m an y D M N et h er la n d s F1 D en m ar k D kr U ni te d K in gd om £ Be lg iu m / Lu xe m bo ur g B fr s/ Lf rs Ir el an d Ita ly F ra nc e £ Ir l L it FF G re ec e D r ex 22 .0 5 B % vo l/ hl ex 22 .0 5 C I 28 . 8 . 84 Official Journal of the European Communities No L 230 / 7 3, 08 4, 39 hi hi % vo l/ hl W in e pu t up in co nt ai ne rs of m or e th an th re e li tr es (a) Ta bl e w in e (') : (1 ) Ty pe R III 0 (2 ) Ty pe s A II an d A III (2) (3 ) O th er (b ) Re d, ro se an d w hi te w in e fro m th ird co un tr ie s : (1 ) Pr es en te d in th e do cu m en t V. I or V A un de r th e na m e Po rtu gi es er (2 ) Pr es en te d in th e do cu m en t V. I or V. A un de r th e na m e Ri es lin g or Sy lv an er (3 ) O th er (a) Ta bl e w in e (') (b ) Re d, ro se an d wh ite w in e fro m th ird co un tr ie s hi 3, 08 4, 39 hi % vo l/ hl % vo l/ hl % vo l/ hl ex 22 .0 5 C II (') As de fin ed un de r N o 11 of An ne x II to Re gu lat io n (E EC ) N o 33 7/ 79 . (2) As de fin ed in Re gu lat io n (E EC ) No 34 0/ 79 .' No L 230/8 28 . 8 . 84Official Journal of the European Communities ANNEX II Monetary coefficients Member States Products Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland  Beef and veal 0,932 0,974 1,020 1,010  Milk and milk products 0,921 0,965     1,010 1,010   Pigmeat 0,902 0,942 0,964  0,990 1,010  1,143   Sugar 0,932 0,974     1,020 1,010   Cereals 0,926 0,969     1,020 1,010   Eggs and poultry and albumins 0,932 0,974     1,020 1,010   Wine 0,972 I-  Under Regulation (EEC) No 3033/80 0,932 0,974     1,020 1,010 